Case 2:19-cv-00008-ECM-JTA Document 195 Filed 06/08/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA
NORTHERN DIVISION
WALTER PETTAWAY,
as Administrator of the Estate
of Joseph Lee Pettaway, deceased,
Plaintiffs,

v. Civil Action No.: 2:19-cv-0008-ECM

NICHOLAS D. BARBER
et al.,

Defendants.

PLAINTIFF’S APOLOGY TO THE COURT FOR FILING RULE 26(f) REPORT OF

PLANNING MEETING ONE DAY LATE

COMES NOW H. E. Nix, one of Plaintiff's counsel in this matter, and apologizes to the
Court for failing to file the Rule 26(f) Report of Planning Meeting on the day required, June 7,
2021, and explains to the Court as follows:
1, Undersigned counsel was responsible for the drafting of the Rule 26(f) Report and for
modification of the Rule 26(f) Report based upon comments from the other lawyers. The Rule
26(f) Report was ready to be filed yesterday, June 7, 2021. Undersigned counsel bore the
responsibility to make the filing.
2. Unfortunately, undersigned counsel simply forgot in the rush and in the intense workings
of the day to instruct his assistant to make the filing. Undersigned counsel is very sorry for this
oversight and hopes that the oversight has not caused any inconvenience to the Court or to the

other parties.

Respectfully submitted this 8“ day of June, 2021,
Case 2:19-cv-00008-ECM-JTA Document 195 Filed 06/08/21 Page 2 of 2

/s/ H. E. Nix

H. E. Nix

Attorney for Plaintiff

P. O. Box 241892
Montgomery, AL 36124
334-279-7770

CERTIFICATE OF SERVICE

I do hereby certify that I have on this the 8th day of June, 2021, served a copy of the foregoing
document via electronic mail to all counsel in the case, as follows:

Christopher East
ceast@montgomeryal.gov

Madelyn Mauldin
mmauldin@montgomeryal.gov

Griffin Sikes, Jr.
sikeslawyer@gmail.com

John Norris
normsj@bellsouth.net

/s/ HE. Nix, Jr.
H. E. Nix, Jr. (ASB-6988-X54H)

Attorney for Plaintiff

7505 Halcyon Pointe Drive
Montgomery, AL 36117
Telephone: 334.279.7770

E-mail: cnix@nixattorney.com
